Title: From Thomas Jefferson to Robert Pleasants, [27 August 1796]
From: Jefferson, Thomas
To: Pleasants, Robert


                    
                        [27 Aug. 1796]
                    
                    […] the establishment of the plan of emancipation if it should precede I am not prepared to decide. If it should precede, I would refer to your consideration whether the plan you propose is adequate to the object. I apprehend that private liberalities will never be equal but to local and partial effects. I venture therefore to suggest what alone can, in my opinion, accomplish the general object. Among the laws proposed in what was called the Revised code printed in 1784. was a bill entitled ‘for the more general diffusion of knowledge.’ This bill was much approved, [and] was taken from [the] bundle and printed for public consideration when it was first reported. I believe that it would now be [as] generally approved, and needs only to be brought into view again to be adopted. This might be effected by petitions from the several counties to the assembly to take that bill into consideration. Very small alterations would make it embrace the object of your paper, it’s effect would be general, and the means for carrying it on would be certain and permanent. Permit me therefore to suggest to you the substitution of that as a more general and certain means of providing for the instruction of the slaves, and more desireable as they would in the course of it be mixed with those of free condition. Whether, for their happiness, it should  extend beyond those destined to be free, is questionable. Ignorance and despotism seem made for each other. I am, with perfect esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                